 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

RUBICELLA RAMIREZ
FRANSISCO GONZALES,

 

Plaintiffs,
Vv. 2:18-CV-107-Z-BR

JAMES KILLIAN, a.k.a. “JR Killian”
And KENT RILEY,

CO? COR CO? LOD COR 6? CO? 6? KD 2 CO?

Defendants.

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
NOV 27 2019

 

 

 

 

CLERK, U.S. DISTRICT COURT
Deputy

ORDER ON MAGISTRATE JUDGE’S FINDINGS, CONCLUSIONS, AND
RECOMMENDATION TO GRANT DEFENDANT KENT RILEY’S MOTION FOR
SUMMARY JUDGMENT ON THE ISSUE OF QUALIFIED IMMUNITY

After making an independent review. of the pleadings, files, and records in this case, and

the August 20, 2019 findings, conclusions, and recommendations of Magistrate Judge Lee Ann

Reno (ECF 51), the Court concludes that the Magistrate Judge’s findings, conclusions, and

recommendations are correct as to Defendant Kent Riley’s Motion for Summary Judgement (ECF

32). It is therefore ORDERED that the findings, conclusions, and recommendations of the

Magistrate Judge are adopted (EFC 51).

Accordingly, Defendant Riley’s Motion for Summary Judgment Based on the Issue of

Qualified Immunity (ECF 32) is GRANTED, and Defendant Riley’s Objections (ECF 46) are

GRANTED as to Exhibit D, and OVERRULED as to Exhibit E.
SO ORDERED.

November 27, 2019.

 

TED STATES DISTRICT JUDGE

ipireD st JIKACSMARYK ¢
I

1

 
